Case 8:19-cv-00616-RAO Document 27 Filed 08/19/20 Page 1 of 1 Page ID #:488



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
     GREG G. CREYAUFMILLER,                  )   Case No.: 8:19-cv-00616 RAO
11                                           )
                 Plaintiff,                  )   {PROPOSED} ORDER AWARDING
12                                           )   EQUAL ACCESS TO JUSTICE ACT
           vs.                               )   ATTORNEY FEES AND EXPENSES
13                                           )   PURSUANT TO 28 U.S.C. § 2412(d)
     ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
14   Commissioner of Social Security,        )   U.S.C. § 1920
                                             )
15               Defendant                   )
                                             )
16                                           )
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that fees and expenses in the amount of $4,100.00 as
20   authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
21   by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
22   DATE: August 19, 2020
23
                                        ___________________________________
24                                      THE HONORABLE ROZELLA A. OLIVER
                                        UNITED STATES MAGISTRATE JUDGE
25
26

                                             -1-
